Case: 17-40133      Document: 00514213267         Page: 1    Date Filed: 10/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 17-40133
                                                                                  FILED
                                                                           October 27, 2017
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO ALBERTO CORDOVA-ZARATE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-787-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Mario Alberto Cordova-Zarate appeals his 27-
month sentence of imprisonment for illegally reentering the United States
after deportation following a felony conviction. 8 U.S.C. § 1326(a), (b)(1). He
argues that the district court erred in recommending that he receive credit for
time he spent in state custody before his transfer to federal custody because
the recommendation does not have binding effect.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40133    Document: 00514213267     Page: 2   Date Filed: 10/27/2017


                                 No. 17-40133

      Cordova-Zarate did not object when the district court made the
recommendation at his sentencing hearing. Accordingly, we review the issue
for plain error. United States v. Kirklin, 701 F.3d 177, 178 (5th Cir. 2012).
      The Attorney General, through the Bureau of Prisons (BOP), determines
what credit, if any, will be awarded. 18 U.S.C. § 3585(b); see Leal v. Tombone,
341 F.3d 427, 428 (5th Cir. 2003). Because a non-binding recommendation
could serve the salutary purpose of alerting the BOP to time the defendant
spent in state custody that might apply to his federal sentence, Cordova-Zarate
fails to show that the recommendation amounted to clear or obvious error. See
Puckett v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2